COURT OF CHANCERY
                                               OF THE
                                       STATE OF DELAWARE

TAMIKA R. MONTGOMERY-REEVES                                          Leonard L. Williams Justice Center
      VICE CHANCELLOR                                                 500 N. King Street, Suite 11400
                                                                     Wilmington, Delaware 19801-3734

                                        February 16, 2017



       Samuel L. Guy, Esq.                              Steven J. Fineman, Esq.
       1601 Concord Pike                                Blake Rohrbacher, Esq.
       Suite 38C                                        Kevin M. Gallagher, Esq.
       Wilmington, DE 19899                             Richards Layton & Finger, P.A.
                                                        One Rodney Square
                                                        920 North King Street
                                                        Wilmington, DE 19801

            RE:    Samuel L. Guy v. Luke Mette, et al.
                   Civil Action No. 2017-0121-TMR

      Dear Counsel:

            Today, on February 16, 2017, Plaintiff filed a verified complaint for injunctive

      relief, a motion for injunctive relief, and a motion to expedite. Plaintiff requests that

      the motion to expedite be granted and a hearing to address the motion for injunctive

      relief be held today in advance of a 6:30 p.m. Wilmington City Council meeting.

      Plaintiff asserts that Defendants are improperly excluding his Prayer Resolution

      from the agenda for the meeting and violating his constitutional rights by introducing

      a competing Universal Prayer resolution.

            In December 2016, Councilwoman Shabazz allegedly removed the traditional

      Invocation and replaced it with a Silent Reflection as part of the City Council Session
Guy v. Mette, et al.
C.A. No. 2017-0121-TMR
February 16, 2017
Page 2 of 3

Rules. Thereafter, the City Council allegedly has had a Silent Reflection at all

subsequent meetings. Plaintiff purportedly announced his intention to introduce a

resolution to reinstate Prayer at a February 2, 2017 City Council Meeting. His

resolution, however, allegedly has not been approved “as to form,” while a separate

resolution to establish Universal Prayer at the City Council meetings has been

approved and added to tonight’s agenda.

      This Court does not set matters for an expedited hearing or permit expedited

discovery unless there is a showing of good cause why that is necessary. 1 In

deciding whether to expedite proceedings, the Court must determine “whether in the

circumstances the plaintiff has articulated a sufficiently colorable claim and shown

a sufficient possibility of a threatened irreparable injury, as would justify imposing

on the defendants and the public the extra (and sometimes substantial) costs of an

expedited preliminary injunction proceeding.”2 In order for the Court to grant a

motion for expedition, a plaintiff must allege “some imminent circumstance

demanding immediate action.”3


1
      Raymond Revocable Tr. v. MAT Five LLC, 2008 WL 2673341, at *2 (Del. Ch.
      June 26, 2008).
2
      Giammargo v. Snapple Beverage Corp., 1994 WL 672698, at *2 (Del. Ch. Nov.
      15, 1994).
3
      Casale v. Bare, 2009 WL 296262, at *2 (Del. Ch. Jan. 27, 2009).

                                          2
Guy v. Mette, et al.
C.A. No. 2017-0121-TMR
February 16, 2017
Page 3 of 3

        Plaintiff has not filed a brief in support of his motion for expedited

proceedings. Instead, he refers the Court to the complaint, but the complaint does

not describe any irreparable harm sufficient to justify a hearing on the merits today.

In his motion for injunctive relief, plaintiff states that irreparable harm will occur if

this motion is not granted today because “[a]fter this evening there will be no

appetite to address this particular issue.”4 Plaintiff offers no explanation for what

this means or how it amounts to irreparable harm. Because Plaintiff has not

adequately alleged irreparable harm, I need not address the other issues regarding

expedition as they relate to the necessity of a hearing in advance of tonight’s

meeting.

      Therefore, I deny the request for a hearing on the merits today and order the

parties to confer and establish a case schedule.

      IT IS SO ORDERED.

                                                Sincerely,

                                                /s/Tamika Montgomery-Reeves

                                                Vice Chancellor

TMR/jp



4
      Pl.’s Mot. for Injunctive Relief 4.

                                            3